Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0000849
                                                         05-JUN-2014
                                                         08:31 AM




                          SCPW-14-0000849

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    KENNEDY MAGNO, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                        (CR. NO. 11-1-0644)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Kennedy Magno’s letter

to the court, filed on May 22, 2014, which we review as a

petition for a writ of mandamus, and the record, it appears that

petitioner fails to demonstrate that he has a clear and

indisputable right to the requested relief and that he lacks

alternative means to seek relief.      Petitioner may seek relief, as

appropriate, from the parole board or by way of a HRPP Rule 40
petition.    An extraordinary writ, therefore, is not warranted.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action); De

La Garza v. State, 129 Hawai#i 429, 438, 302 P.3d 697, 706 (2013)

(a HRPP Rule 40 petition for post-conviction relief is an

appropriate means to challenge a minimum term of imprisonment set

by the paroling authority).    Accordingly,

            IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

            IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

            DATED: Honolulu, Hawai#i, June 5, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson